[logo – Capital GuardianSM] Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, CA 92618 April 11, 2012 Document Control U.S. Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549 Re: Capital Emerging Markets Total Opportunities Fund File Nos. 333-176635 and 811-22605 Dear Sir or Madam: This filing is being made pursuant to 497 in order to comply with the XBRL requirements applicable to investment companies under Rule 405 of Regulation S-T.This filing is being made in connection with the above referenced Registrant’s filing of its registration statement pursuant to Rule497 on March 20, 2012. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor Secretary
